987 A.2d 1215 (2010)
Donna PFENDER, Appellant
v.
COMMONWEALTH of Pennsylvania, Governor Edward G. Rendell, Attorney General Tom Corbett, Senate President Pro Tempore Joseph B. Scarnatti, III, Senate Majority Leader Dominic Pillegi, Senate Minority Leader Robert J. Mellow, House Speaker Dennis O'Brien, House Majority Leader H. William DeWeese, House Minority Leader Samuel L. Smith, Pennsylvania Board of Probation and Parole, Appellees.
No. 3 WAP 2009.
Supreme Court of Pennsylvania.
February 16, 2010.

ORDER
PER CURIAM.
AND NOW, this 16th day of February, 2010, the Order of the Commonwealth Court is AFFIRMED.